Title: To Thomas Jefferson from Matthew Lyon, 30 December 1807
From: Lyon, Matthew
To: Jefferson, Thomas


                        
                            Sir—
                            Washington Decmr. 30th. 1807
                        
                        I have lately seen an account of the Death of Thos T Davis in a newspaper—previous to that Gentlemans
                            appointment to the office of Judge in the Indiana Territory I wrote you from Kentucky recomending Judge Witherill of
                            Vermont for that Office and I understood that recomendation was seconded by the Vermont deligation—
                        General Bradley Judges Smith, Olin, & my self have since taken the liberty to mention his name to you
                            as a Candidate for a Judge of some of the Territories—We understood that an Objection lay against the Judge on account of
                            his not haveing had an early & regular law Education. That objection has been from that time wearing out, as the
                            Law has been his Study & the Exercise of Judiciary duties has been his business ever since—The office of cheif
                            judge of the Court of Common pleas in one of the most populous Counties in the United States a Court where it is not
                            uncommon to have 1000 writs returnable to A session, certainly
                            stands as high on the Score of Judiciary rank as that of a Territorial Judge.
                        With the Knoledge I have of the Territorial Judges, I can not think they are injured when it said, not one of
                            those in the Northern Territories stand before Judge Witherill in the knoledge of the Law.
                        In every other point of qualification he that is his Equal stands on high Ground—I have not spoken to him
                            since the Death of Judge Davis came to my knoledge, however from the acquaintance I have with his circumstances &
                            his Views, I presume he wishes the appointment, your haveing become personally acquainted with him leads me to hope that
                            every objection is removed
                        I am with great respect your Obedient Hb Servt
                        
                            M Lyon
                            
                        
                    